Citation Nr: 1331843	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1968.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky..  

The Veteran failed to report for a video conference hearing before the Board in April 2011 without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.  


REMAND

The Veteran claims that service connection is warranted for bilateral hearing loss disability because it is related to his exposure to acoustic trauma while working in and around tanks during active duty.  The Veteran's alleged exposure to acoustic trauma in service is consistent with his duties during active duty.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Decibel losses recorded on service department audiological examinations prior to November 1, 1967, are assumed to be measured in American Standards Association (ASA) units, and are converted to International Organization for Standardization  (ISO) units to facilitate comparison of results.  In the current case, the Board notes that both the audiological examination performed in October 1965 and the audiological examination performed in October 1968 were conducted using ASA units.  

Audio testing conducted in October 1965 revealed that, pure tone thresholds, in decibels after conversion from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not reported
0
LEFT
20
15
5
Not reported
10

At the time of the October 1968 separation examination, pure tone thresholds, in decibels after conversion from ASA to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
Not reported
20
LEFT
10
5
5
Not reported
25


A VA examination was conducted in February 2010.  This testing revealed the Veteran has bilateral hearing loss disability for VA purposes.  With regard to the etiology of the hearing loss, the examiner opined that it was "not likely" that the Veteran's current hearing loss was linked to his active duty service.  The rationale was that the Veteran had normal hearing at the time of the entrance examination and the exit examination.  While the VA examiner who conducted the February 2010 examination was correct in noting that the Veteran's hearing was within normal limits for VA purposes at the time of his entrance examination and exit examination, the examiner did not address the fact that the Veteran's hearing in the 4000 Hertz range had worsened during service.  

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board notes the Veteran's representative has requested that an additional medical opinion be obtained concerning the decrease in hearing during active duty.  In light of the above circumstances, the Board agrees that another VA medical opinion is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should forward the Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file to the February 2010 VA examiner (or an appropriate substitute, if the February 2010 examiner is unavailable) for an opinion as to the etiology of the Veteran's bilateral hearing loss.  Upon review of the record, the examiner should opine as to whether it is at least as likely as not (i.e. a 50% or greater probability) that the Veteran's current bilateral hearing loss had its onset in service or is related to any in-service disease, event, or injury.  

The examiner must comment on the differences in the Veteran's October 1965 audiogram report and his October 1968 separation physical examination report.  Specifically, the examiner must address the significance of the Veteran's threshold shift at 4000 Hertz, bilaterally.  The examiner is reminded that both the October 1965 and October 1968 audiological test findings were reported in standards set forth by the ASA, and that such findings must be converted to ISO-ANSI units. 

The complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner believes that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

